Title: From John Adams to James McHenry, 1 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 1st 1799

I have received your two letters of 25 June and return you all the papers inclosed.—If you believe Fonda has a shade in his favor, you are at liberty to appoint him. He is to me a stranger. Fowler has been presented to me as an old officer and a man of property. I have read all the recommendations & approve of your list for the 7th. 8 & 9 regiments. If any of the surgeon’s mates should refuse you may fill their places without further reference to me.
